341 S.W.3d 129 (2011)
Brittany DANDRIDGE, Appellant,
v.
HD DIRECT, LLC, and Division of Employment Security, Respondents.
No. ED 95327.
Missouri Court of Appeals, Eastern District, Division One.
April 19, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 24, 2011.
Application for Transfer Denied June 28, 2011.
*130 John J. Ammann, Theresa A. Yoffie, (Rule 13), St. Louis University Law Clinic, St. Louis, MO, for appellant.
Ninion S. Riley, Jefferson City, MO, for respondent DES.
Ebony Monika McCain, St. Louis, MO, for respondent HD Direct.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and KELLY BRONIEC, Sp.J.

ORDER
PER CURIAM.
Brittany Dandridge (Claimant) appeals the Order of the Labor and Industrial Relations Commission denying her unemployment benefits. Claimant was denied unemployment benefits by a deputy with the Missouri Division of Employment Security, who found that Claimant was disqualified because she was terminated for excessive, avoidable tardiness. Claimant appealed to the Appeals Tribunal, which affirmed the decision of the deputy. She then appealed to the Labor and Industrial Relations Commission. A majority of the Commission affirmed and adopted the decision of the Appeals Tribunal.
On appeal, Claimant argues that her employer failed to meet its burden of establishing that she was discharged for misconduct connected with her work.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.